Name: Commission Regulation (EEC) No 2496/89 of 2 August 1989 on a prohibition on importing raw and worked ivory derived from the African elephant into the Community
 Type: Regulation
 Subject Matter: international trade;  natural environment
 Date Published: nan

 I 17. 8 . 89 Official Journal of the European Communities No L 240/5 COMMISSION REGULATION (EEC) No 2496/89 of 2 August 1989 on a prohibition on importing raw and worked ivory derived from the African elephant into the Community Convention in October 1989 would end international commercial trade in ivory and other products derived from elephants as of January 1990 ; Whereas it is generally believed that poachers and unscru ­ pulous traders will use the period between now and the date on which Appendix I listing take effect to acquire as much ivory as possible which will lead to an increase of poaching at an unprecented level ; Whereas, in order to prevent this expected wave of increased poaching, intermediary and ivory consuming nations should prohibit all imports of ivory derived from the African elephant with immediate effect ; Whereas any importation into the Community of- ivory derived from the African elephant does not currently meet the conditions laid down in Article 10 ( 1 ) (b) of Regulation (EEC) No 3626/82, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora ('), as last amended by Regulation (EEC) No 610/89 (2), and in particular Article 21 thereof, Having regard to the opinion of the Committee on the Convention on international trade in endangered species of wild fauna and flora, Whereas despite the ivory quota system established by the Parties to the Convention on international trade in endangered species of wild fauna and flora, most ivory is traded outside that system and illegal and excessive taking of elephants continues to take place at unsustainable levels ; Whereas some ivory producing countries are currently unable to effectively control the taking of elephants and the number of tusks entering international trade ; Whereas intermediary and ivory consuming countries are currently not able to ensure that all ivory trade originates from legal sources ; Whereas a number of Parties to the Convention on international trade in endangered species of wild fauna und flora, amongst which are several important countries of origin of the African elephant, have proposed the transfer of the species from Appendix II to Appendix I of the Convention ; Whereas the adoption of that proposal by the next meeting of the Conference of the Parties to the HAS ADOPTED THIS REGULATION : Article 1 1 . The issue of import permits for raw and worked ivory derived from the African elephant (Loxodonta africana) is hereby prohibited. 2. By way of derogation from paragraph 1 , import permits may be issued in the circumstances referred to in the Annex hereto. Member States shall inform the Commission of any permit issued under this provision . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Community. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1989. For the Commission Carlo RIPA DI MEANA Member of the Commission (') OJ No L 384, 31 . 12 . 1982, p. 1 . 0 OJ No L 66, 10 . 3 . 1989, p . 24. No L 240/6 Official Journal of the European Communities 17. 8 . 89 ANNEX 1 . Import permits may be issued for : (a) musical instruments containing parts made of ivory which is proven to have been re-exported from the Community ; (b) antiques ; (c) hunting trophies where the hunting permit has been issued with a view to enhancing the survival of the population in question. (The Commission shall, in accordance with the procedure laid down in Article 21 of Regulation (EEC) No 3626/82, determine the countries of origin to which this criterion shall apply) ; (d) houshold goods personal effects (N.B. tourist souvenirs shall not be exempted from the import prohi ­ bition). An export permit from the country of origin has to be presented where that country requires the issue of such a document for the export of worked ivory. 2 . Applications may be honoured and import permits issued if : (a) application had been made, or (b) a contract or order existed for which payment had been made or the goods shipped prior to the date on which the Member State suspended the issue of import permits, but in no case later than 4 July 1989. In these cases the final date of validity of import permits shall be 31 December 1989. 3 . Management Authorities shall inform the Commission by 30 September 1989 and 31 December 1989 of derogations granted from the import prohibition .